Title: Madison’s Rebuttal to “The Earth Belongs to the Living” Precept, 4 February 1790 (Editorial Note)
From: 
To: 


Editorial Note
JM’s cogent reply to Jefferson’s famous 6 September 1789 letter with its radical proposition that “the earth belongs to the living, not to the dead,” now needs little introduction to the serious scholar. Yet there were generations of Americans who studied Jefferson without knowledge of Madison’s philosophical chiding of his fellow Virginian; an oversight corrected since the 1940s by the scholarship of (among others) Adrienne Koch, Dumas Malone, and Merrill Peterson. Jefferson clearly believed the statement important and carried his letter from France to America, then mentioned it to JM when they met at Monticello, but forgot to hand it over. Not until 9 January 1790 did Jefferson send it forward (PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., XII, 382–87, 469). Professor Koch devoted an entire chapter to an analysis of the two letters and concluded: “The impression one gathers here—an impression reinforced in other exchanges—is that Jefferson is more speculative and more daring in putting forward dynamic generalizations, and that Madison is the more astute politician” (Koch, Madison and Jefferson, p. 63). Probably no exchange of letters between the two men better exemplifies their admiration and respect for the qualities of mind which each found in the other, and thus helps explain the basis for one of the greatest friendships in our history.
Ordinarily the editors would have published only the RC and called attention to important variations from the Tr in footnotes, but in this instance the letter is of such importance, and the revisions are so numerous, that publication of both texts is warranted. Had JM wanted a copy merely for his personal use, he would have been content with a verbatim transcript. However, JM scarcely left a single sentence from the original letter untouched. In making his revisions (which are all stylistic and do not affect the substance of the ideas expressed), JM surely anticipated the eventual publication of this important statement of his political philosophy.
